DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 7/28/21.  Claims 1, 4, 18, 23, 43-46, 73, 74, 77, and 78 have been amended.  Claims 2, 3, 6, 9, 11, 15-17, 19-22, 27-29, 31-42, 51, and 61-72 have been cancelled.  Claims 1, 4, 5, 7, 8, 10, 12-14, 18, 23-26, 30, 43-50, 52-60, and 73-78 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7, 8, 10, 12-14, 18, 23-26, 30, 73, 75, and 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first physician" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 5, 7, 8, 10, 12-14, 18, 23-26, 30, 73, 75, and 77 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7-8, 10, 12, 13, 18, 23-26, 30, 43-45, 48-50, 52-57, 59, 60, and 73-78 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0064030 to Cosentino et al. (“Cosentino”) in view of US 2006/0277076 to Hasan et al. (“Hasan”), in view of Ramia (US 2008/0120707 A1), in view of Haslehurst et al. (US 2007/0299316 A1), in view of Broderick et al. (US 2014/0172442 A1), and further in view of Katardjiev et al. (WO 2012/173541 A1).
Regarding claim 1, a method for facilitating treating and/or diagnosis of a patient in a live communication session (Cosentino at its Abstract section and summary section, for example, disclose methods for facilitating treating and/or diagnosis of a patient. Note paragraph 120 which discloses a real-time communication session), the method comprising:
receiving, with a first portable personal computing device of  the patient, a plurality of health data elements of personal health information of the patient including health data elements automatically collected from one or more sensors of one or more sensor devices over a duration of time, the one or more sensor devices being communicatively coupled with the first portable personal computing device (See paragraphs 10, 11, 201, and 104-108 of Cosentino. Furthermore, Cosentino at Fig. 15, step 1504, for example, discloses receiving or downloading physiological parameters or health data elements relating to a patient.  Further, Cosentino at (i) par. 0096 discloses patient monitoring apparatus 10, (ii) Fig. 11 discloses patient monitoring apparatus 1100, (iii) Fig. 12 discloses patient monitoring apparatus 2100, (iv) Fig. 38 discloses patient monitoring apparatus 3800, and (v) Fig. 41 discloses patient monitoring apparatus 4100.  Each patient monitoring apparatus includes a computer or processor.  Examiner interprets each of the patient monitoring apparatuses as portable.  Further, Cosentino at Fig. 41 discloses a patient monitoring device or PDA, which is portable and can be considered part of a first computing device that includes monitoring apparatus 4100.  Cosentino additionally discloses at Fig. 41 further discloses a cardiac rhythm device 4102, which can be considered part of monitoring apparatus 4100 and can be considered portable);
initiating the live communication session with a physician computing device of the physician with the first portable personal computing device of the patient through a physician connection application stored and executed on the first portable personal computing device of the patient (See paragraphs 120 & 121 of Cosentino. See Figures 11-18 of Cosentino. Cosentino at Fig. 15, step 1502, for example, discloses initiating a communication session with a central computer at a remote site, which central remote computer can be operated by a physician or healthcare provider as described, for example, at pars. 0080, 0121, 0227, and 0228.  Cosentino at par. 0112, for example, further discloses that communication can be initiated by the portable computing device, which can be for example any of the above referenced monitoring apparatuses), wherein the physician computing device comprises a corresponding physician connection application through which the live communication session is conducted (para. 120-121, 145, 162, 213, and 227-229 of Cosentino);
receiving, with the first portable personal computing device via the physician connection application, a health information query from the physician during the live communication session, the health information query requesting a first set of data of the plurality of health data elements, the first set of data being associated with the treatment and/or diagnosis of the patient by the physician (At paragraphs 120-121 Cosentino discloses the health care provider may, via the central computer, enter questions that are posed to the patient in real-time via the monitoring apparatus. Cosentino at Fig. 15, step 1506, for example, discloses receiving, with the first computing device, questions from the healthcare provider.  The questions are received at the monitoring apparatus and the questions are regarding a first plurality of health data elements.  Par. 0098, for example, discloses that questions received are related to the patient’s wellness parameters); wherein at least some of the health data elements automatically collected prior to initiating communication with the first physician (see paragraphs 98, 99, 102, and 110-111 of Cosentino).
While Cosentino discloses a live communication session (para. 120-121) and that its method outputs health data elements to a physician, with Cosentino’s first computing device, Cosentino does not expressly disclose identifying, with the first portable personal computing device, a first subset of the plurality of health data elements that is selected by the patient for communication to the physician during the live communication session, based on first user input received with the first portable personal computing device, and outputting to the physician during the live communication session, in response to the second user input, the first subset of the first set of data that excludes a second subset of the first set of data from the first portable personal computing device to the physician computing device via the physician connection application so as to facilitate the treating and/or the diagnosis of the patient by the physician; and authorizing release of the identified first subset of data to the physician, during the live communication session, based on a second user input received via prior to using a physician connection application for interfacing with a physician, receiving a plurality of health data elements of personal health information of the patient including health data elements automatically collected from one or more sensors; and wherein the plurality of health data elements are collected outside and separate from usage of the physician connection application.
Hasan, however, teaches at pars. 0010, 0028, and 128-138, outputting to the physician during the live communication session, in response to the second user input, the first subset of the first set of data that excludes a second subset of the first set of data from the first portable personal computing device to the physician computing device via the physician connection application so as to facilitate the treating and/or the diagnosis of the patient by the physician.
Ramia discloses identifying, with the first portable personal computing device, a first subset of the plurality of health data elements that is selected by the patient for communication to the physician, based on first user input received with the first portable personal computing device (see paragraph 152 of Ramia).
Haslehurst discloses authorizing release of the identified first subset of data to the physician, during the live communication session, based on a second user input received via the first portable personal computing device (para. 49-50 of Haslehurst).
Broderick discloses wherein the plurality of health data elements are outside of any electronic medical record of the patient accessible by the physician, and wherein the one or more sensor devices are included in the first portable personal computing device and/or included within one or more 
Katardjiev discloses prior to using a physician connection application for interfacing with a physician, receiving a plurality of health data elements of personal health information of the patient including health data elements automatically collected from one or more sensors; and wherein the plurality of health data elements are collected outside and separate from usage of the physician connection application (see page 1, lines 14-21 and page 21, line 19 – page 22, line 4 of Katardjiev; Alice is feeling worried about a skin rash on her youngest child. Instead of using regular telephony, she uses a health care app on her mobile used device. The e-health app is bundled with a collaborative workspace that patients and doctors can use to share media and data as well as run web application together, thus allowing them to experience a much richer communication than just plain voice. She calls to the health center by starting the e-health app and gets connected to a nurse, which answers the call using her smart phone device. Alice takes a photo of the rash using her mobile phone. Note that the photo of the rash is on the patient’s phone and is therefore “collected outside and separate”).
It would therefore have been obvious to an ordinary skilled artisan before Applicant’s effective filing date to modify the method of Cosentino, in view of Hasan, Ramia, Haslehurst, Broderick, and Katardjiev with the motivation of allowing the user in Cosentino’s method to block or restrict other people’s ability, e.g., the physician’s ability, to view or access certain health data elements, to improve security (para. 152-153 of Ramia), to conduct examinations of patients in remote locations (para. 1 of 
Regarding independent claim 43, claim 43 is substantially the same as independent claim 1, but claim 43 differs in that it specifies a system (rather than a method like claim 1) and specifies a health information database and that the first computing device includes a wireless communication module, processor and computer readable medium.  Cosentino discloses (i) at par. 0202, for example, a database, which can store health information, and (ii) at element number 4114 a datastore, which can also store health information.  Cosentino further discloses a memory or data storage device for PDA element 4104, which PDA can be considered part of the first computing device and which includes a processor.  Cosentino additionally discloses a wireless communication device 114 (par. 0108), and discloses that monitoring device 1100 has a processor 1106, monitoring device 3800 has a processor 3806, monitoring device 4100 has a processor, and cardiac rhythmic device 4102 has a controller or processor 4200.  In addition, Consentino discloses that monitoring apparatus 10 includes memory 40, monitoring apparatus 200 includes memory 2108, modules 3700, 3702, 3706, 3710, 3712 (and data stores 3704, 3708) being programmed into a memory of patient monitoring devices, monitoring apparatus 3800 includes memory 3808, monitoring device 4100 has a memory like the memory of monitoring devices 1100, 2100, 3800 (par. 0248), and cardiac device controller 4200 has a memory (par. 0249).  Claim 43 is accordingly rejected as being obvious over Cosentino, Hasan, Ramia, Haslehurst, Broderick, and Katardjiev for at least substantially the same reasons given above for claim 1. 
Regarding claim 5, receiving an input, with the first portable personal computing device, as to a condition for which treatment and/or diagnosis is desired (Cosentino at its Abstract section and par. 0112, for example, discloses receiving an input, with the first portable computing device via pressing a button on the device to initiate communication.  The input is for information related to a condition such as a heart disease or failure). 
claim 7, wherein the plurality of health data elements includes any of: input or downloaded data, sensor data and laboratory values (Cosentino at Fig. 15, step 1504, for example, discloses receiving or downloading physiological parameters or sensor data relating to a patient).
Regarding claim 8, wherein input or downloaded data comprises data input by the patient (Cosentino at par. 0097, for example, discloses input data being data input by the patient).
Regarding claim 10, wherein receiving the plurality of health data elements comprises receiving sensor data from the one or more sensors communicatively coupled with the first portable personal computing device, the sensor data relating to any of: activity level, activity tracking, respiration, body temperature, heart wellness data, hydration levels, perspiration, blood glucose, salinity, sleep cycles, posture, O2 levels, muscle engagement, or any combination thereof (Cosentino is replete with description of input data or downloaded data being activity data, activity tracking or heart wellness data such as cardiac data or weight.  For example, the Abstract section, pars. 0110, 0226, and Fig. 41 and associated text disclose such features).
Regarding claim 12, wherein the one or more sensors are included in one or more wearable devices that are wearable by the patient, each of the one or more wearable devices including a sensor that measures a health metric of the patient when worn by the patient (Cosentino at par. 0199, for example, discloses a sensor being a wearable device that measures activity or a health metric such as an accelerometer or pedometer).
Regarding claim 13, wherein the health metric corresponds to any of an activity level, activity tracking, body temperature, heart wellness data, hydration levels, perspiration, blood glucose, salinity, sleep cycles, posture, O2 levels, muscle engagement, or any combination thereof (Cosentino at par. 0199, for example, discloses a sensor being a wearable device that measures a health metric that corresponds to activity level.  Fig. 41 and associated text also discloses a sensor having a health metric that is heart wellness).
claim 18, wherein initiating communication with the physician comprises establishing communication with a second computing device associated with the physician, wherein communication is established remotely through a server and/or through near field communication (Cosentino at par. 0257, for example, discloses communication between patient and the remote computer or physician is established at least in part by a remote computer that comingles data.  Cosentino at par. 0257 describes the communication of data from monitoring device or sensor 4102 and data from monitoring device 4100 going through server 4112 and being accessible by a physician or health care professional via access to the server, which Examiner interprets as the physician accessing the server via a second computing device for the physician and thus the communication between the patient and the physician being established with a second computing device associated with the physician.  Alternatively, the server 4112 could be considered the second computing device).
Regarding claim 23, wherein the first set of data is determined based on receiving of a categorical selection input by the physician with the second computing device, the categorical selection being selected from categories of: a specialty or sub-specialty, a medication or class of medication, and a condition or class of conditions for which the patient is being diagnosed and/or treated (Cosentino at pars. 0257 and 0258, for example, discloses that the physician or health care professional can receive data for concluding whether a patient has a condition such as decompensation of heart failure, and the physician would gain access to such data by selecting that category of data, i.e., selecting heart condition data from amongst all the different data categories being comingled at the server).
Regarding claim 24, wherein the categories comprise the condition being diagnosed and/or treated, the condition including any of: a symptom, an injury, a disability, a disorder, a syndrome, an infection, dysfunction, pain or a disease (Cosentino at pars. 0257 and 0258, for example, discloses that a physician or health care professional can receive data for concluding or diagnosing whether a patient has a condition such as decompensation of heart failure, and the physician would gain access to such 
Regarding claim 25, wherein the categories comprise a class or type of medication grouped according to any of: chemical structure, mechanism of action, and purpose (Cosentino at pars. 0257 and 0258, for example, discloses that a physician or health care professional can receive data for concluding or diagnosing whether a patient has a condition such as decompensation of heart failure, and the physician would gain access to such data by selecting that category of data, i.e., selecting heart condition data from amongst all the different data categories comingled at the server.  Examiner interprets such a selection as being grouped according to a purpose such as a purpose of treating the heart condition).
Regarding claim 26, wherein the first set of data being requested is determined with the second computing device, at least in part, on one or more attributes of the patient, the attribute comprising one or more of: a risk factor associated with a condition being diagnosed and/or treated, a drug allergy, age, weight, gender, race, geographical location, ethnic background, a previously diagnosed condition, and a disease state (Cosentino is replete with description of a healthcare professional view or analysis of patient data being based upon a patient attribute, such as weight, or based upon a condition being treated or diagnosed, such as a cardiac condition.  For example, the Abstract section, pars. 0110, 0226, and Fig. 41 and associated text discloses such features).
Regarding claim 30, wherein the first set of data includes any of: a patient's vital signs, one or more physiological measurements of the patient, a medication of the patient, a factor associated with a condition to be treated or diagnosed, or any combination thereof (Cosentino is replete with description of the set of data being physiological measurements such as weight or heart data.  For example, the Abstract section, pars. 0110, 0226, and Fig. 41 and associated text discloses such features).
claim 44, wherein the first portable device includes a user input, and the processor is further configured initiate communication with the physician in response to receiving a command input by the patient and/or a caretaker of the patient with the user input (Cosentino at its Abstract section and par. 0112, for example, discloses receiving via the first portable computing device an input of a button press to initiate communication).
Regarding claim 45, wherein the first portable personal computing device includes a graphical user interface and the processor is further configured to allow selection, with a user input, of the plurality of health data elements corresponding to the patient for whom communication with the physician is desired (Cosentino at par. 0145, for example, discloses the first user or patient of the first computing device giving responses via a user input.  The first computing device, e.g., patient monitoring apparatus 1110 can include a graphical user interface such as input device 1108 and an output device 1110.  Input device 1108 and output device 1110 include a touch-screen and a visual display, respectively, as disclosed at pars. 0106 and 0107.   User input can include health data elements such as symptoms related to, for example, a chronic disease as disclosed at par. 0145 and can include answers to health or wellness questions as disclosed at pars. 0107, 0112 and 0113, for example).
Regarding claim 48, a graphical user interface of the first portable personal computing device, wherein the processor of the first portable personal computing device is configured to display, at least a portion of, the first set of data requested in the health information query and to allow selection of the first subset of the first set of data with the user input of the first portable personal computing device (Cosentino at par. 0145, for example, discloses the first user or patient of the first computing device giving responses via a user input.  Input device 1108 and output device 1110 include a touch-screen and a visual display, respectively, as disclosed at pars. 0106 and 0107.  User input can include health data elements such as symptoms related to, for example, a chronic disease as disclosed at par. 0145 and can 
Regarding claim 49, wherein the plurality of health data elements includes any of: input or downloaded data, sensor data and laboratory values (Cosentino is replete with description of the health data being sensor data, such as data from a weight sensor or cardiac sensor.  For example, the Abstract section, pars. 0110, 0201, 0226, and Fig. 41 and associated text discloses such features).
Regarding claim 50, wherein input or downloaded data comprises data input by the patient (Cosentino at par. 0145, for example, discloses the first user or patient of the first computing device giving responses via a user or data input.  Input device 1108 and output device 1110.  Par. 0107, 0112 and 0113, for example, discloses that user input can include answers to health or wellness questions as disclosed at pars. 0107, 0112 and 0113, for example.  These health data elements are a subset of the total set of health data).
Regarding claim 52, wherein the one or more sensors are adapted to obtain sensor data and are communicatively coupled with the first portable personal computing device such that the plurality of health data elements include sensor data from the one or more sensors (Cosentino at Fig. 41 and associated text, for example, discloses sensor device 4102 communicating with first monitoring apparatus 4100).
Regarding claim 53, wherein the one or more sensors are configured to obtain sensor data relating to any of: activity level, activity tracking, respiration, body temperature, heart wellness data, hydration levels, perspiration, blood glucose, salinity, sleep cycles, posture, O2 levels, muscle engagement, or any combination thereof (Cosentino at Fig. 41 and associated text, for example, discloses sensor device 4102 obtaining heart wellness or cardiac data).
Regarding claim 54, wherein the one or more sensors are configured to obtain sensor data over a duration of time and the processor is configured such that the sensor data is obtained automatically over the duration of time (Cosentino is replete with description of the health data being sensor data from a sensor over time such as data from a weight sensor or cardiac sensor over a period of time.  For example, the Abstract section, pars. 0110, 0201, 0226, and Fig. 41 and associated text discloses such features).
Regarding claim 55, The system of claim 53 wherein at least some of the one or more sensors are incorporated into the first portable personal computing device (Cosentino discloses patient monitoring devices 10, 1100, 3800 and 4100 are computing devices, and devices 10, 1100, 3800 and 4100 include sensors, such as a weight sensor at for example, the Abstract section, pars. 0110, 0201, 0226, and Fig. 41 and associated text).
Regarding claim 56, wherein the one or more sensors include one or more wearable devices that are wearable by the patient, each including a sensor that measures a health metric of the patient when worn by the patient (Cosentino at par. 0199, for example, discloses a sensor being a wearable device that measures activity or a health metric such as an accelerometer or pedometer).
Regarding claim 57, wherein the health metric corresponds to any of an activity level, activity tracking, body temperature, heart wellness data, hydration levels, perspiration, blood glucose, salinity, sleep cycles, posture, O2 levels, muscle engagement, or any combination thereof (Cosentino at par. 0199, for example, discloses a sensor being a wearable device that measures a health metric that corresponds to activity level.  Fig. 41 and associated text also discloses a sensor having a health metric that is heart wellness).
Regarding claim 59, wherein the one or more sensors and the processor are configured such that the sensor data is automatically communicated to the first portable device for inclusion in the plurality of health data elements stored within the health information database (Cosentino at par. 0258, for example, discloses sensor device 4102 automatically communicating with processors of computing device 4100, 4112 and 4110, for example).
claim 60, wherein at least some of the plurality of health data elements are not specific to a health condition being treated and/or diagnosed by the system (Cosentino at par. 0199, for example, discloses a sensor being a wearable device that measures activity or a health metric such as an accelerometer or pedometer, which Examiner interprets as health data that is not necessarily specific to a health condition being treated).
Referring to claims 73 and 74, Cosentino, Hasan, and Ramia do not expressly disclose wherein the processor of the first portable personal computing device is further configured to: receive an instruction to the patient, with the first portable personal computing device via the physician connection application during the live communication session, from the physician regarding the diagnosis and/or treatment.  
Haslehurst discloses wherein the processor of the first portable personal computing device is further configured to: receive an instruction to the patient, with the first portable personal computing device via the physician connection application during the live communication session, from the physician regarding the diagnosis and/or treatment (para. 30, 31, 35, 37, and 49 of Haslehurst).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Haslehurst within Cosentino, Hasan, and Ramia.  The motivation for doing so would have been to conduct examinations of patients in remote locations (para. 1 of Haslehurst).
Referring to claims 75 and 76, Cosentino, Hasan, and Ramia do not expressly disclose wherein the first user input is different from the second user input.  
Haslehurst discloses wherein the first user input is different from the second user input (para. 49-50 of Haslehurst).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Haslehurst within Cosentino, 
Regarding claims 77 and 78, Cosentino does not expressly disclose wherein the physician connection application of the first portable personal computing device has full access to all of the plurality of health elements collected, whereas the physician computing device has access to the first subset of data but not the excluded second subset of data; and wherein the physician connection application of the first portable personal computing device has full access to all the plurality of health elements collected and wherein the physician computing device is separately coupled with the electronic medical record of the patient.
Hasan discloses wherein the physician connection application of the first portable personal computing device has full access to all of the plurality of health elements collected, whereas the physician computing device has access to the first subset of data but not the excluded second subset of data; and wherein the physician connection application of the first portable personal computing device has full access to all the plurality of health elements collected and wherein the physician computing device is separately coupled with the electronic medical record of the patient (para. 28 and 128-138 of Hasan).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Hasan within Cosentino.  The motivation for doing so would have been to give the patient control over his/her data (para. 129 of Hasan).

Claims 4, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Cosentino, Hasan, Ramia, Haslehurst, Broderick, Katardjiev and US 2001/0037219 to Malik (“Malik”). 
claim 4 receiving a selection of the physician from a plurality of physicians displayed on a graphical user interface of the first portable device, claim 46 wherein the first portable personal computing device includes a graphical user interface and the processor is further configured to allow selection of the physician from a plurality of physicians displayed on the graphical user interface with the user input, and claim 47 wherein the processor is further configured to display a plurality of physicians on a graphical user interface of the first portable personal device based on a condition desired to be treated and/or diagnosed received from the user input, Cosentino, Hasan, Ramia, Haslehurst, Broderick, and Katardjiev  do not expressly disclose receiving a selection of the physician from a plurality of physicians or displaying a plurality of physicians based upon an input condition.  
Malik, however, teaches at pars. 0005, 0008, 0034, and 0057, for example, a remote healthcare system for facilitating secure on-line communications between patients and physicians in which the patient can select a physician from a plurality of physicians on a remote computer, e.g., selection of a physician on one of patient computers 13, which computers 13 can include graphical user input devices.  Examiner interprets the disclosure of selecting a physician from a plurality of physicians on the patient computers 13 in Malik as including displaying a plurality of physicians on computers.  It would therefore have been obvious to an ordinary skilled artisan before Applicant’s effective filing date to modify the system and method of Cosentino, Hasan, Ramia, Haslehurst, Broderick, and Katardjiev in view of Malik, such that Cosentino, Hasan, Ramia, Haslehurst, Broderick, Katardjiev’s method and system displays a plurality of physicians and allows selection of a physician from a plurality of physicians on the graphical user interface of Cosentino, Hasan, Ramia, Haslehurst, Broderick, and Katardjiev’s first portable device, so as to facilitate secure on-line communications between patients (or users) and physicians. 

Claim 14 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Cosentino, Hasan, Ramia, Haslehurst, Broderick, Katardjiev and US 2004/0162466 to Quy (“Quy”).
claim 14, wherein the health metric corresponds to blood glucose that is monitored by a wearable device such that the plurality of health data elements include blood glucose measurements obtained multiple times each day over the duration of time, the duration of time being one week or more, so as to facilitate treatment of diabetes, claim 58, wherein the health metric corresponds to blood glucose that is monitored by a wearable device such that the plurality of health data elements include blood glucose measurements obtained multiple times each day over the duration of time, the duration of time being one week or more, Cosentino, Hasan, Ramia, Haslehurst, Broderick, and Katardjiev do not expressly disclose that their wearable device’s health metric and health data elements include blood glucose and blood glucose measurements.  
Quy, however, discloses at its Abstract section pars. 0013, 0016 and 0058, for example, a patient health monitoring system that includes a blood glucose monitor that measures blood glucose levels for diabetes to provide a full feature health monitoring system with access to a wide variety of medical monitoring devices.  It therefore would have been obvious to an ordinary skilled artisan before the effective filing date of the claimed invention to modify the system and method of Cosentino, Hasan, Ramia, Haslehurst, Broderick, Katardjiev in view of Quy, such that Cosentino, Hasan, Ramia, Haslehurst, Broderick, Katardjiev’s patient monitoring apparatus or wearable device includes a blood glucose monitor to facilitate treatment of diabetes so that Cosentino, Hasan, Ramia, Haslehurst, Broderick, Katardjiev ’s system and method is usable with a wider variety of medical monitoring devices.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LENA NAJARIAN/Primary Examiner, Art Unit 3686